DETAILED ACTION
Claims 1-5 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by JP Patent No. JP 4138541 B2 (citations to English translation) (‘541).


Claim 1:
The cited prior art describes a production planning apparatus comprising: (‘541: “The present invention relates to a distributed route planning apparatus and method, and a distributed route planning program, and in particular, shortens a route plan that minimizes the total transport time or distance of a plurality of mobile robots, automatic guided vehicles, and other transport devices. The present invention relates to a distributed path planning apparatus and method, and a distributed path planning program that are created in time.” Paragraph 0001; “The semiconductor wafer manufacturing process is composed of a plurality of processes, and processing is performed in a clean room in order to avoid adhesion of dust. Further, in the interbay transport system, an automated guided vehicle (AGV) is widely used for transporting products between processes in order to eliminate product defects due to manual labor. In recent years, with the increase in wafer size and the increase in semiconductor demand, the enlargement of a clean room, the higher efficiency and higher density of an AGV transfer system are being promoted.” Paragraph 0002)
a memory configured to store, with respect to each of a plurality of process steps included in a production process for producing predetermined articles, the number of resources for setup step that are available for a setup step in which setup for performing work of the process step is performed; and (‘541: “The central processing unit 1 and the AGV have a database capable of storing a plurality of transport requests.  When performing a route plan, first, the generation of a transport request is waited (S101). When a transport request occurs, the central processing unit 1 stores a transport source node and a transport destination node where the transport request has occurred in an internal database.  Next, for all AGVs, the transport time E of each AGVk is given by the following equation:kIs calculated (S102).” paragraph 0015; “The distributed control device 2 of the AGV accesses the database of the central processing unit 1 and checks whether or not a transport request has been assigned, or whether or not the transport request assignment transmitted from the central processing device 1 has been received (S201). ).” Paragraph 0018)
a processor configured to determine, on the basis of the number of the resources for setup step, among the resources for setup step, resources that are allocated to the setup steps of respective ones of the plurality of process steps in such a way that a total of required times required for the setup steps of respective ones of the plurality of process steps is minimized. (‘541: “The communication unit obtains a transport request including a transport source and a transport destination sent from the central processing unit; The route optimization unit minimizes the total transport time or total transport distance of all the transport devices from the transport source to the transport destination without considering interference with other transport devices. Creating an initial route plan by creating a route based on an evaluation index unique to each transport device; and” paragraph 0011; “The present invention relates to a distributed route planning apparatus and method, and a distributed route planning program, and in particular, shortens a route plan that minimizes the total transport time or distance of a plurality of mobile robots, automatic guided vehicles, and other transport devices. The present invention relates to a distributed path planning apparatus and method, and a distributed path planning program that are created in time.” Paragraph 0001; “Further, according to the present invention, when a transport request is assigned to each AGV, the transport time of the AGV largely depends on the route selection from the initial position to the target position, so that interference between a plurality of AGVs does not occur. The purpose is to minimize the total transport time of all AGVs.” Paragraph 0005; “The central processing unit 1 has a database function for managing the layout of the conveyance path and the conveyance request, and a function for assigning the conveyance request to each AGV.” Paragraph 0013)

Claim 2:
The cited prior art describes the production planning apparatus according to claim 1, 
wherein the resources for setup step include at least one type of resources for transport that are used for transport of articles to be worked on between places where work of respective ones of two successive process steps among the plurality of process steps is performed, (‘541: “When a transport request occurs, the central processing unit 1 stores a transport source node and a transport destination node where the transport request has occurred in an internal database.” Paragraph 0015; “If there is an assigned transfer request, the distributed control device 2 receives the transfer request (transfer instruction) and stores it in the storage unit 25 (S202).” Paragraph 0018)
the memory further stores, with respect to each of the at least one type of resources for transport, information representing a transport time required for transport of an article to be worked on by the resource for transport between places where respective ones of two successive process steps among the plurality of process steps are performed, and (‘541: “The route optimization unit 21 of each AGV generates an optimum route plan that minimizes the transport time or route length from the initial location of each AGV to the destination from among a plurality of route candidates, such as the Dijkstra method based on the principle of optimality, etc. The optimal solution is derived using the numerical programming method.” Paragraph 0014; “Next, for all AGVs, the transport time E of each AGVk is given by the following equation:kIs calculated (S102).” Paragraph 0015; “The AGV state database is a database that stores time, node number, and direction corresponding to the identifier of AGV. The AGV control information database is a database that stores information exchange times, collision determination flags, solution change flags, and convergence flags in correspondence with the identifiers of AGVs.” Paragraph 0022)
the processor is further configured to calculate, with respect to each of the plurality of process steps, the required time when any of the at least one type of resources for transport is used for the setup step of the process step, with reference to the transport time of the resource for transport. (‘541: “Based on the state information communicated by the communication unit 22, the distributed coordination unit 23 determines interference and / or deadlock between AGVs caused by the route plan of all AGVs created by the route optimization unit 21. By changing the evaluation index of the plan and selecting whether or not to optimize the route plan again based on the evaluation index changed by the route optimization unit 21, interference is not caused as all AGVs. Optimize path planning and collaborate with other AGVs.The control unit 24 has a function of controlling traveling of the AGV according to the created route plan. As will be described later, the storage unit 25 includes various databases such as an AGV information database and an AGV control information database.” Paragraph 0014; “That is, the route optimizing unit makes the total transport time or total transport distance by all AGVs the shortest according to the transport function or transport distance of each AGV and the evaluation function using the penalty function obtained by the distribution coordination unit 23. Then, the shortest route from the transportation source of the AGV to the transportation destination is derived and a route plan is created again.” Paragraph 0026)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent No. JP 4138541 B2 (citations to English translation) (‘541) in view of U.S. Patent Application Publication No. 2015/0081077 (Li).


Claim 3:
‘541 does not explicitly describe the process steps or minimization of time as described below.  However, Li teaches the process steps and minimization of time as described below.  
The cited prior art describes the production planning apparatus according to claim 1, 
wherein the memory further stores a plurality of candidates of a place where work of a first process step among the plurality of process steps is performed, and (Li: “In the example of FIG. 1A, the production scheduling manager 120 may include a production scheduling coordinator 124 configured to generate one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160.” Paragraph 0032; “At 502, the method 500 may be configured to generate one or more production scheduling schemes (chromosomes), wherein each generated production scheduling scheme (chromosome) includes a potential production scheduling scheme. In an example, the systems 100, 102 may be configured to compare a plurality of production scheduling chromosomes, wherein each production scheduling chromosome includes one or more potential production scheduling schemes for each production resource 160 within the one or more time intervals based on the production events for each production resource 160 and/or while considering constraints related to product dependency trees for each of the one or more products.” Paragraph 0083)
the processor is further configured to 
calculate, with respect to each of the plurality of candidates, a total of the required times when the first process step is performed at the candidate and (Li: “In the example of FIG. 1A, the production scheduling manager 120 may include a production scheduling optimizer 126 configured to generate a production schedule for the production events within the one or more time intervals based on the one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160.” Paragraph 0033)
determines, among the plurality of candidates, a candidate that minimizes the total of the required times as a place where work of the first process step is performed. (Li: “In some examples, the genetic operator 190 and the optimization handler 194 may be configured to implement a genetic algorithm (GA), which aims to minimize time cost of manufacturing procedures and further minimize transport cost of component parts (tasks).” Paragraph 0062; “At 508, the method 500 may be configured to select a best production scheduling scheme with an optimized or maximized production schedule. In an example, by using the forecast algorithm or genetic algorithm, a best or most reasonable production scheduling scheme may be selected or determined for at least one forthcoming production schedule in reference to each production resource 160 while considering the optimized or maximized production schedule for each production resource 160.” Paragraph 0087; “As described herein, aspects of the disclosure are directed to a genetic algorithm (GA) based workflow management system and methods related thereto. In some implementations, the algorithm (GA) is configured for minimizing time cost of manufacturing procedures and further for minimizing transporting costs of manufactured component parts for multiple products” paragraph 0088; “The production scheduling optimizer 126 may be configured to optimize the production schedule by, for example, reducing a time for manufacturing the one or more products 170 by the production resources 160 and further by, for example, reducing a cost of transporting the one or more products 170.” Paragraph 0033)
One of ordinary skill in the art would have recognized that applying the known technique of ‘541, namely, a route planning system for an automated guided vehicle, with the known techniques of Li, namely, a production resource management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of ‘541 to determine optimal routes for automated guided vehicles with the teachings of Li to generate a production schedule for a production system including the manufacture, transport, assembly of products would have been recognized by those of ordinary skill in the art as 

Claim 4:
‘541 does not explicitly describe the process steps as described below.  However, Li teaches the process steps as described below.  
The cited prior art describes the production planning apparatus according to claim 1, 
wherein the memory further stores, with respect to each of the plurality of process steps, a standard work time required for work of the process step, and (Li: “For simplicity of explanation, in some examples, it may be assumed that manufacturing of various component parts cost the same time.” Paragraph 0097; “In the example of FIG. 1A, the production resource management system 100 may include a production scheduling manager 120 configured to cause the at least one processor 110 to schedule production events for each of a plurality of production resources 160 used to manufacture one or more products 170 relative to one or more time intervals while maintaining collaboration among the production resources 160. In some examples, the production events may include manufacturing component parts 172 for each product 170 and transporting the manufactured component parts 172 for assembly of the products 170. Further, the production events may include assembly of the products 170 relative to the one or more time intervals, and assembly may include following a workflow of a production cycle including the sequence of the production events.” Paragraph 0028; “In another instance, data related to the assembly facilities 166 may be stored in the database 140, and the assembly data may describe past, present, and/or predicted data about assembly of each product 170 from the component parts 172, such as, for example, production capacity for each component part 170, assembly times for each product 170, and cost analysis information related to assembling each product 170 from the component parts 172. Further, in still another instance, data related to the various production resources 160 may be stored in the database 140 and may describe data associated with past, present, and/or predicted production events and/or operations of each production resource 160. For example, such data may include cost(s) in time and/or capital of switching production events and/or operations from a first product to a second product, since such switches may be necessary and may vary widely in extent to which line operators need to re-tool or otherwise re-configure.” Paragraph 0038)
the processor is further configured to determine, on the basis of the required times required for the setup steps of respective ones of the plurality of process steps when a total of the required times is minimized and the standard work times of respective ones of the plurality of process steps, a production schedule for producing the predetermined articles in accordance with the production process. (Li: “In the example of FIG. 1A, the production scheduling manager 120 may include a production scheduling optimizer 126 configured to generate a production schedule for the production events within the one or more time intervals based on the one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160. The production scheduling optimizer 126 may be configured to optimize the production schedule by, for example, reducing a time for manufacturing the one or more products 170 by the production resources 160 and further by, for example, reducing a cost of transporting the one or more products 170.” Paragraph 0033; “At 208, the method 200 may include generating a production schedule for the production events within the one or more time intervals based on the one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160.” Paragraph 0067; “Then, the production scheduling optimizer 126 may output a selected production scheduling chromosome and/or execute an actual production schedule.” Paragraph 0054)
‘541 and Li are combinable for the same rationale as set forth above with respect to claim 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP Patent No. JP 4138541 B2 (citations to English translation) (‘541) in view of U.S. Patent Application Publication No. 2015/0081077 (Li) and further in view of U.S. Patent Application Publication No. 2007/0233362 (Carriker).


Claim 5:
‘541 and Li do not explicitly describe control as described below.  However, Carriker teaches the control as described below.  

a communication circuit configured to communicate with a control apparatus of production facilities for producing the predetermined articles in accordance with the production process; and (Carriker: “The embodiments of this invention relate generally to a control system for use in a manufacturing facility.” Paragraph 0001; “The execution system can determine the priority of the materials being moved. When the execution system determines that a material can be moved to a new object, the current position, new position, and priority may be sent to the control system.” Paragraph 0016; “At block 315, the execution system can send source information, destination information, and priority information to the control system at block 310.” Paragraph 0019; “The execution system 400 can send a move request and a material priority to a receiver 410.  The receiver can receive the configuration file 420. The programmer 425 can receive from the execution system 400 the type of move that is being requested. The programmer 425 can program the controller 405 with the correct algorithm to use based on the type of move requested by the execution system 400. The receiver 410 can transmit to the controller 405 the move request including the source, destination, and priority information received from the execution system 400.” Paragraph 0058)
wherein the processor is further configured to output, in accordance with the production schedule, with respect to each of the plurality of process steps, a control signal for performing the setup step of the process step to the control apparatus via the communication circuit. (see the control system in Carriker and the production schedule in Li; Carriker: “Once the algorithm at block 350, 355, 360, or 365 has determined a more efficient route between two of the objects, the material can be moved at block 370 on the more efficient route and the facility control system can end at block 375.” Paragraph 0022; “When the control system receives an instruction to move a material, the algorithm can use the positions of the storage units on the interbay transport loop as one component of the algorithm for finding a more efficient route. For example, the control system can receive an instruction to move a material from storage unit SU1 to storage unit SU8. The material can be moved on either the upper interbay transport loop or the lower interbay transport loop.” Paragraph 0043; “When a more efficient route has been determined, the transmitter 415 can send a signal to execute the move of the material requested by the execution system 400 along the route determined by the controller 405.” Paragraph 0058; Li: “In the example of FIG. 1A, the production scheduling manager 120 may include a production scheduling optimizer 126 configured to generate a production schedule for the production events within the one or more time intervals based on the one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160. The production scheduling optimizer 126 may be configured to optimize the production schedule by, for example, reducing a time for manufacturing the one or more products 170 by the production resources 160 and further by, for example, reducing a cost of transporting the one or more products 170.” Paragraph 0033; “At 208, the method 200 may include generating a production schedule for the production events within the one or more time intervals based on the one or more potential production scheduling schemes for use of each production resource 160 within the one or more time intervals while maintaining collaboration among the production resources 160.” Paragraph 0067; “Then, the production scheduling optimizer 126 may output a selected production scheduling chromosome and/or execute an actual production schedule.” Paragraph 0054)
One of ordinary skill in the art would have recognized that applying the known technique of ‘541, namely, a route planning system for an automated guided vehicle, and the known techniques of Li, namely, a production resource management system, with the known techniques of Carriker, namely, a manufacturing control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of ‘541 to determine optimal routes for automated guided vehicles and the teachings of Li to generate a production schedule for a production system including the manufacture, transport, assembly of products with the teachings of Carriker to control production resources would have been recognized by those of ordinary skill in the art as resulting in an improved production system (i.e., generating a production schedule and a transportation schedule for production management and controlling the production system of  ‘541 based on the teachings of generating a production schedule in Li and the teachings of controlling a production system in Carriker).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2021/0232998 (Takazaki) describes creating a conveyance schedule for moving products to different work positions.  However, Takazaki does not teach or suggest a schedule for minimizing movement times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116